Citation Nr: 0511663	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether an October 1996 rating decision which granted service 
connection for a psychiatric disorder involved clear and 
unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Attorney 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1957 to October 
1957.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).

Procedural history 

In a February 2004 decision, the Board denied the veteran's 
claim of entitlement to an effective date earlier than August 
8, 1994 for the grant of service connection for a psychiatric 
disorder, including the issue of whether there was CUE in an 
October 1996 rating decision.  The veteran duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated February 2005, 
pursuant to a Joint Motion for Partial Remand, the Court 
vacated and remanded that part of the Board's decision that 
denied the veteran's claim of CUE in an October 1996 rating 
decision.  The appeal as to the remainder of the decision 
that held that the veteran was not entitled to an earlier 
effective date for the grant of service connection for a 
psychiatric disorder was dismissed.  


FINDING OF FACT

The veteran failed to set forth allegations of error of fact 
or law in the October 1996 rating decision, thereby failing 
to satisfy the pleading requirements for CUE.  


CONCLUSION OF LAW

Because the pleading requirements for revision of a rating 
decision based on CUE have not been met, the claim must be 
dismissed without prejudice to refiling.  38 C.F.R. § 
20.1404(b) (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the Joint Motion for Partial Remand that was the basis for 
the Court's February 2005 Order, counsel for the moving party 
and the Secretary of Veterans Affairs appeared to agree with 
the conclusion of the Board in its February 2002 decision 
that the veteran's CUE claim was fatally defective because 
the veteran did not plead CUE with sufficient specificity.  
See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), 
aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 
2002).  According to the Joint Motion, a remand to the Board 
was required because the Board, in its February 2004 
decision, denied the veteran's claim of CUE rather than 
dismissing it without prejudice.  Citing Simmons v. Principi, 
17 Vet. App. 104, 114 (2003), the Joint Motion stated that 
the "Because the Board was confronted with an inadequately 
pled CUE claim, the appropriate remedy was to dismiss, rather 
than deny, that claim. [Citation omitted]  Because the Board 
denied rather than dismissed the claim, remand is required.  
Remand in this case is exclusively for the purpose of 
correcting that error.  On remand, the Board should dismiss 
Appellant's CUE claim."  The Joint Motion was adopted by 
Order of the Court dated February 9, 2005.   

Accordingly, the veteran's claim is dismissed.


ORDER

The claim of CUE in an October 1996 rating decision is 
dismissed.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


